Exhibit 10.1

 

Execution Version

 

Incremental term loan amendment to the 

third amended and restated CREDIT AND GUARANTY AGREEMENT

 

THIS INCREMENTAL TERM LOAN AMENDMENT TO THE THIRD AMENDED AND RESTATED CREDIT
AND GUARANTY AGREEMENT (this “Amendment”), dated as of July 1, 2020 (the
“Effective Date”), is made by and among CIT FINANCE LLC (“Administrative
Agent”), each of the Incremental Lenders (as defined below), ADAPTHEALTH LLC, a
Delaware limited liability company (“Borrower”), and each of the entities set
forth on the signature pages hereto as “Guarantors” (the “Guarantors”).

 

BACKGROUND STATEMENT

 

A.           Borrower, Guarantors, Administrative Agent and Lenders are parties
to that certain Third Amended and Restated Credit and Guaranty Agreement, dated
as of March 20, 2019 (as amended, restated, modified or supplemented, the
“Credit Agreement”), pursuant to which Borrower and Guarantors established
certain financing arrangements with Lenders upon the terms and conditions set
forth therein. Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

 

B.           Pursuant to the terms of that certain Stock Purchase Agreement and
Agreement and Plan of Merger (together with the exhibits and disclosure
schedules thereto, and as amended, restated, modified or supplemented, the
“Acquisition Agreement”), dated as of May 25, 2020, by and among, inter alios,
the Borrower, LCP Solara Blocker Seller, LLC, a Delaware limited liability
company, and Solara Holdings, LLC, a Delaware limited liability company (the
“Target”), the Borrower intends to acquire (the “Acquisition”), directly or
indirectly, the Capital Stock of the Target and its Subsidiaries

 

C.           In connection with the foregoing, Borrower has notified
Administrative Agent that pursuant to Section 2.15 of the Credit Agreement
certain Lenders (including New Lenders (defined below)) identified on the
signature pages hereto (collectively, the “Incremental Lenders”) have agreed to
provide an Incremental Term Loan in the amount of $216,275,000 to Borrower (the
“First Incremental Term Loans”) on the terms and subject to the conditions set
forth herein.

 

D.           In connection with the foregoing, the Sponsor, together with its
controlled affiliates and together with other investors, which may include
direct or indirect existing equity holders of Borrower and/or the Target will
make or shall have made cash or rollover equity contributions directly or
indirectly to Holdings, which will then be contributed to Borrower (the “Equity
Contribution”).

 

E.            Borrower shall use the proceeds of the First Incremental Term
Loans, together with the proceeds of the Equity Contribution, to (i) effect the
Acquisition and (ii) pay fees, costs and expenses incurred in connection with
the transactions described above (collectively, the “Transactions”).

 

F.            In connection with the First Incremental Term Loans,
Administrative Agent, Incremental Lenders and the Loan Parties wish to amend
certain provisions of the Credit Agreement as set forth herein, which shall
become effective in accordance with the terms and conditions set forth below.

 

G.           Regions Bank, Citizens Bank, N.A., Deutsche Bank Securities Inc.,
and Royal Bank of Canada are acting as co-syndication agents for the First
Incremental Term Loans.

 



 

 

 

H.           Regions Capital Markets, a division of Regions Bank, Citizens Bank,
N.A., Deutsche Bank Securities Inc., and RBC Capital Markets, LLC are acting as
joint lead arrangers (collectively, the “Lead Arrangers”) and joint bookrunners
for the First Incremental Term Loans.

 

I.             Accordingly, in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

STATEMENT OF AGREEMENT

 

The parties hereto, in consideration of the mutual covenants and agreements set
forth herein (the receipt and sufficiency of which is hereby acknowledged),
agree as follows:

 

1.            Recitals. This Amendment shall constitute a Loan Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Amendment.

 

2.            First Incremental Term Loans.

 

(a)          Subject to the terms and conditions set forth herein, each
Incremental Lender agrees, severally and not jointly, to make the First
Incremental Term Loans to Borrower in a single advance on the Effective Date in
the amount set forth opposite such Incremental Lender’s name on Schedule A
hereto. Amounts borrowed under this Section 2(a) and repaid or prepaid may not
be reborrowed.

 

(b)          This Amendment constitutes an Incremental Facility Amendment
pursuant to and in accordance with the terms of Section 2.15 of the Credit
Agreement.

 

(c)          Unless the context shall otherwise require, each Incremental Lender
shall constitute an “Additional Lender”, “Lead Arranger”, and “Lender” under the
Credit Agreement, and its First Incremental Term Loans shall constitute
“Incremental Term Loans”, “Term Loans” and “Loans”, in each case, for all
purposes of the Credit Agreement and the other Loan Documents.

 

(d)          Borrower shall use the proceeds of the First Incremental Term
Loans, together with the proceeds of the Equity Contribution, to consummate the
Transactions.

 

(e)          From and after the Effective Date, each Incremental Lender that is
not a party to the Credit Agreement immediately prior to giving effect to this
Amendment (each, a “New Lender”) shall be deemed to be a party to the Credit
Agreement and a “Lender” for all purposes of the Credit Agreement and the other
Loan Documents, and shall have all of the rights and obligations of a Lender
under the Credit Agreement and the other Loan Documents as if such Person had
executed the Credit Agreement. Administrative Agent hereby consents to each New
Lender becoming a “Lender” as required pursuant to Section 2.15(d) of the Credit
Agreement.

 

3.            Classification of the First Incremental Term Loans; Certain Terms.
Subject to clauses (a) and (b) of this Section 3, the parties hereto agree that
the First Incremental Term Loans shall be subject to the voluntary prepayment
terms, mandatory prepayment terms and other terms applicable to the Term Loans
as set forth in the Credit Agreement. Voluntary prepayments and mandatory
prepayments made with respect to the Term Loans shall be applied pro rata to the
First Incremental Term Loans.

 



2

 

 

(a)          Applicable Margin. The Applicable Margin for the First Incremental
Term Loans shall be as follows; provided, as of the Effective Date, Pricing
Level 2 shall be in effect through the first (1st) Business Day immediately
following the date a Compliance Certificate is required to be delivered to
Administrative Agent pursuant to Section 6.02(b) for the Fiscal Quarter ending
September 30, 2020 (including financial statements to be delivered in connection
therewith pursuant to Section 6.01(b) of the Credit Agreement):

 

Pricing
Level  Consolidated
Total Leverage Ratio  LIBOR
Loans   Base Rate Loans  1  > 3.00 to 1.00   3.75%     2.75% 2  >2.50 to 1.00
but < 3.00 to 1.00   3.50%   2.50% 3  >2.00 to 1.00 but < 2.50 to 1.00   3.25% 
 2.25% 4  >1.75 to 1.00 but < 2.00 to 1.00   3.00%   2.00% 5  < 1.75 to 1.00 
 2.75%   1.75%

 

(b)          Scheduled Amortization. Borrower shall pay the principal amount of
the First Incremental Term Loans in consecutive quarterly installments in the
following aggregate amounts: (i) $1,351,718.75 commencing on Fiscal Quarter
ending September 30, 2020, and each Fiscal Quarter thereafter through Fiscal
Quarter ending June 30, 2021, and (ii) $2,703,437.50 commencing on Fiscal
Quarter ending September 30, 2021, and each Fiscal Quarter thereafter through
Fiscal Quarter ending December 31, 2023. The remaining unpaid principal amount
of First Incremental Term Loans then outstanding shall be due and payable on the
Term Loan Maturity Date.

 



3

 

 

4.            Amendments to Credit Agreement.

 

(a)          Amendment to Applicable Margin Definition. The pricing grid in the
Applicable Margin definition is hereby amended and restated in its entirety as
follows; provided, as of the Effective Date, Pricing Level 2 shall be in effect
through the first (1st) Business Day immediately following the date a Compliance
Certificate is required to be delivered to Administrative Agent pursuant to
Section 6.02(b) for the Fiscal Quarter ending September 30, 2020 (including
financial statements to be delivered in connection therewith pursuant to
Section 6.01(b) of the Credit Agreement):

 

   Consolidated      Initial
Term Loan   Revolving Loans       Delayed – Draw
Term Loan  Pricing
Level  Total
Leverage
Ratio  Letters
of
Credit   LIBOR
Loans   Base
Rate
Loans   LIBOR
Loans   Base
Rate
Loans   Swingline
Loans   LIBOR
Loans   Base
Rate
Loans  1  > 3.00 to 1.00   3.25%   3.25%   2.25%   3.25%   2.25%   2.25% 
 3.25%   2.25% 2  >2.50 to 1.00 but < 3.00 to 1.00   3.00%   3.00%   2.00% 
 3.00%   2.00%   2.00%   3.00%   2.00% 3  >2.00 to 1.00 but < 2.50 to 1.00 
 2.75%   2.75%   1.75%   2.75%   1.75%   1.75%   2.75%   1.75% 4  >1.75 to 1.00
but < to 2.00 to 1.00   2.50%   2.50%   1.50%   2.50%   1.50%   1.50%   2.50% 
 1.50% 5  < to 1.75 to 1.00   2.25%   2.25%   1.25%   2.25%   1.25%   1.25% 
 2.25%   1.25%

 

5.            Representations and Warranties; Covenants. Each Loan Party hereby
represents and warrants as follows:

 

(a)          Bringdown. After giving effect to this Amendment, each of the
representations and warranties of the Loan Parties contained in the Credit
Agreement and in the other Loan Documents is true and correct in all material
respects (provided, that if any representation or warranty is by it terms
qualified by concepts of materiality, such representation or warranty shall be
true and correct in all respects) on and as of the date hereof with the same
effect as if made on and as of the date hereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
as of such date).

 

(b)          No Default. Immediately prior to and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing under
the Credit Agreement or any of the other Loan Documents, or would result
therefrom, each Loan Party is in compliance with all terms and provisions set
forth in the Credit Agreement and the other Loan Documents, and each of the
conditions set forth in Section 6 of this Amendment has been satisfied.

 

(c)          Enforceability; Non-Contravention. The execution and delivery by
each Loan Party of this Amendment and the performance by it of the transactions
herein contemplated (i) are and will be within its powers; (ii) have been
authorized by all necessary action; (iii) are not and will not be in
contravention of any Loan Party’s Organization Documents; (iv) are not and will
not conflict with or result in any breach or contravention of, or the creation
of any Lien under, (A) any Contractual Obligation under any Material Contract to
which any Loan Party is a party or (B) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which any Loan Party or the
Property of any Loan Party is subject; (v) will not violate any Law; or
(vi) will not result in a limitation on any material licenses, permits or other
Governmental Approvals applicable to the business, operations or properties of
any Loan Party. This Amendment and all allonges, assignments, instruments,
documents, and agreements executed and delivered in connection herewith, are and
will be valid, binding, and enforceable against Borrower and each other Loan
Party in accordance with their respective terms, except as such enforceability
may be limited (x) by general principles of equity and conflicts of laws or
(y) by bankruptcy, reorganization, insolvency, moratorium or other laws of
general application relating to or affecting the enforcement, of Administrative
Agent’s rights.

 



4

 

 

(d)          No Conflicts. No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or Governmental Authority
or third party is required in connection with the execution, delivery or
performance by the Loan Parties of this Amendment.

 

(e)          No Material Adverse Effect. No Material Adverse Effect has occurred
and is continuing, and the Loan Parties know of no event, condition or state of
facts since the date of the Credit Agreement that could reasonably be expected
to have a Material Adverse Effect.

 

(f)           Obligations. The execution and delivery of this Amendment does not
diminish or reduce the Loan Parties’ obligations under the Loan Documents,
except as expressly modified by this Amendment.

 

(g)          No Claims. The Loan Parties have no claims, counterclaims, offsets
or defenses to the Loan Documents and the performance of their obligations
thereunder, or if a Loan Party has any such claims, counterclaims, offsets, or
defenses arising from events occurring on or before the date hereof, whether
known or unknown, to the Loan Documents or any transaction related to the Loan
Documents, the same are hereby waived, relinquished and released in
consideration of Administrative Agent’s execution and delivery of this
Amendment.

 

6.            Effectiveness Conditions. This Amendment shall be effective upon
completion of the following conditions precedent (all documents to be in form
and substance satisfactory to Administrative Agent and the Lead Arrangers, and
their respective counsel):

 

(a)          executed counterparts of this Amendment each properly executed by a
Responsible Officer of the signing Loan Party and each other Person party
thereto;

 

(b)          receipt by Administrative Agent of a Request for Credit Extension;

 

(c)          all representations and warranties of the Loan Parties contained
herein shall be true, correct and complete in all material respects (provided,
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) as
of the Effective Date, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct as of such earlier date (and each Loan
Party’s delivery of its respective signature hereto shall be deemed to be its
certification thereof);

 

(d)          no Default or Event of Default under the Credit Agreement or any of
the other Loan Documents has occurred and is continuing immediately prior to or
after funding the First Incremental Term Loans;

 



5

 

 

(e)          the Acquisition Agreement shall be in full force and effect, and
substantially concurrently with the funding of the First Incremental Term Loans
on the Effective Date, the Transactions shall have been consummated in all
material respects in accordance with the terms of the Acquisition Agreement
without giving effect to any amendments, consents or waivers by you thereto that
are materially adverse to the Incremental Lenders or the Lead Arrangers, without
the prior consent of the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned) (it being understood that (i) any increase in
the purchase price of, or consideration for, the Acquisition is not materially
adverse to the interests of the Incremental Lenders or the Lead Arrangers so
long as such increase is not financed with the proceeds of indebtedness of the
Borrower and its subsidiaries other than under the Credit Agreement and (ii) any
substantive amendment to the definition of “Material Adverse Effect” (as defined
in the Acquisition Agreement) is materially adverse to the interests of the
Incremental Lenders and the Lead Arrangers);

 

(f)           receipt by Administrative Agent and the Lead Arrangers of evidence
that the net cash proceeds of the Equity Contribution in a direct or indirect
parent of Borrower shall have been contributed (or contributed substantially
concurrently with the funding of the First Incremental Term Loans) to Borrower
in an amount sufficient to consummate the Acquisition and to pay the fees, costs
and expenses incurred in connection with the Transactions;

 

(g)          receipt by Administrative Agent and the Lead Arrangers of a Pro
Forma Compliance Certificate demonstrating that, after giving effect to the
incurrence of the First Incremental Term Loans and consummation of the
Acquisition on a Pro Forma Basis (i) the Loan Parties will be in compliance with
the financial covenants set forth in Article 8 of the Credit Agreement for the
most recently completed four Fiscal Quarter period and (ii) the Consolidated
Total Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the most
recently completed four Fiscal Quarter period would not be greater than
3.00:1.00;

 

(h)          all existing Indebtedness of the Target and its Subsidiaries, other
than Indebtedness expressly permitted under Section 7.01 of the Credit Agreement
as if the Target was a party thereto, shall have been repaid, or substantially
simultaneously herewith, shall be repaid and all Liens related to such
Indebtedness or otherwise shall be terminated (other than Permitted Liens);

 

(i)           since December 31, 2019, there shall not have occurred a “Material
Adverse Effect” (as defined in the Acquisition Agreement);

 

(j)           receipt by Administrative Agent and the Lead Arrangers at least
five (5) Business Days prior to the Closing Date, of satisfactory documentation
and other information about Borrower and the Guarantors under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and the Beneficial Ownership Regulation (including, if Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a certification regarding beneficial ownership required by the
Beneficial Ownership Regulation);

 

(k)          receipt by Administrative Agent of evidence reasonably satisfactory
to Administrative Agent that the Loan Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of the Amendment;

 

(l)           receipt by Administrative Agent and Lead Arrangers of favorable
opinions of K&L Gates LLP and Polsinelli PC, counsel to the Loan Parties,
addressed to Administrative Agent, the Incremental Lenders, and the Secured
Parties, dated as of the Effective Date, and in form and substance satisfactory
to Administrative Agent;

 



6

 

 

(m)         such resolutions, Organization Documents, good standings, and
certifications by Responsible Officers in connection therewith, as
Administrative Agent may reasonably require;

 

(n)          receipt by Administrative Agent and the Lead Arrangers of a
solvency certificate from the Chief Financial Officer of Borrower;

 

(o)          receipt by Administrative Agent and the Lead Arrangers of a
certificate executed by a responsible Officer of Borrower certifying that the
conditions specified in this Section 6 have been satisfied and that the
representations and warranties contained in Section 5 hereof are true and
correct in all material respects (provided, that if any representation or
warranty is by its terms qualified by materiality, such representation and
warranty shall be true and correct in all respects) as of the Effect Date;

 

(p)          receipt by Administrative Agent and the Lead Arrangers of (i) a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income, shareholders’ equity and cash flows of Borrower and its Subsidiaries as
of March 31, 2020, prepared after giving effect to the Transactions as if the
Transaction had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income) and
(ii) a pro forma organizational chart, including disclosures as to each entity
that will incur Indebtedness in connection with the Transactions;

 

(q)          receipt by Administrative Agent and the Lead Arrangers of an
audited balance sheet of the Target as of December 31, 2019 and the related
audited statements of income, shareholders’ equity and cash flows for the year
then ended, and the related notes to the financial statements;

 

(r)           receipt by Administrative Agent and the Lead Arrangers of any fees
required to be paid on or before the Effective Date under this Amendment, the
Credit Agreement or that certain Joint Fee Letter dated as of May 25, 2020, by
and among, the Borrower, the Lead Arrangers and each Incremental Lender; and

 

(s)          receipt by Administrative Agent and the Lead Arrangers of
reasonable, documented, out-of-pocket costs and expenses (including, without
limitation, fees and disbursements of counsel) required to be paid on or before
the Effective Date.

 

7.            Effect of Amendment. From and after the Effective Date, all
references to the Credit Agreement set forth in any other Loan Document or other
agreement or instrument shall, unless otherwise specifically provided, be
references to the Credit Agreement as amended by this Amendment and as may be
further amended, modified, restated or supplemented from time to time. This
Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement or of any other Loan Document except as expressly set forth herein.
Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with its terms.

 



7

 

 

(a)          Reaffirmation of Guaranty and Security. Borrower and each
Guarantor, by its signature below, hereby (a) affirms its obligations under the
Collateral Documents and agrees that, notwithstanding the effectiveness of this
Amendment, the Collateral Documents continue to be in full force and effect and
(b) affirms and confirms its guarantee of the Obligations and its prior pledge
of and/or prior grant of a security interest in its assets as Collateral to
secure such Obligations, and the validity of the Liens granted by it pursuant to
the Collateral Documents, all as provided in the Collateral Documents, and
acknowledges and agrees that such guarantee, pledge and/or grant and all such
Liens continue in full force and effect after giving effect to this Amendment,
in respect of, and to secure, the Obligations including the obligations in
respect of the First Incremental Term Loans.

 

(b)          Ratification of Loan Documents. Except as expressly set forth
herein, all of the terms and conditions of the Credit Agreement and Loan
Documents are hereby ratified and confirmed and continue unchanged and in full
force and effect.

 

(c)          Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York (without
regard to the conflicts of law provisions thereof).

 

(d)          Waiver of Trial by Jury. EACH OF THE LOAN PARTIES AND
ADMINISTRATIVE AGENT, BY ITS EXECUTION OR ACCEPTANCE OF THIS AMENDMENT,
REAFFIRMS ITS WAIVER OF THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO ANY OF THE
LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL.

 

(e)          Expenses. The Loan Parties agree to pay upon demand all reasonable,
documented out-of-pocket costs and expenses of Administrative Agent (including,
without limitation, all reasonable Attorney Costs) in connection with the
preparation, negotiation, execution and delivery of this Amendment.

 

(f)           Third Parties. No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.

 

(g)          Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

(h)          Successors and Assigns. This Amendment shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto.

 

(i)           Construction. The headings of the various sections and subsections
of this Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.

 



8

 

 

(j)           Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Amendment
shall become effective as of the Effective Date upon the execution and delivery
of a counterpart hereof by the Loan Parties, Administrative Agent and Lenders,
and the satisfaction of the conditions set forth in Section 6 hereof. Signatures
of the parties to this Amendment transmitted by facsimile or via other
electronic format shall be deemed to be their original signatures for all
purposes. The words “execution,” “signed,” “signature,” and words of like import
in this Agreement shall be deemed to include electronic signatures or electronic
records, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

[Signatures on following page.]

 



9

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ADMINISTRATIVE AGENT:   CIT FINANCE LLC, as Administrative Agent                
By: /s/ Andres Alev     Name: Andres Alev     Title: Director

 

[Signature Page to Incremental Amendment to Third Amended and Restated Credit
and Guaranty Agreement]

 





 

 

INCREMENTAL LENDERS:   REGIONS BANK, as an Incremental Lender                
By: /s/ Corey Coward     Name: Corey Coward     Title: Director

 

[Signature Page to Incremental Amendment to Third Amended and Restated Credit
and Guaranty Agreement]

 





 

 

INCREMENTAL LENDERS (CONTINUED):   CITIZENS BANK, N.A., as an Incremental Lender
                By:

/s/ James P. Harreson

    Name:

James P. Harreson

    Title:

Director

 

[Signature Page to Incremental Amendment to Third Amended and Restated Credit
and Guaranty Agreement]

 





 

 

INCREMENTAL LENDERS (CONTINUED):   DEUTSCHE BANK AG NEW YORK BRANCH, as an
Incremental Lender                 By: /s/ Philip Tancorra     Name: Philip
Tancorra     Title: Vice President       philip.tancorra@db.com      
212-250-6576                     By: /s/ Yumi Okabe     Name: Yumi Okabe    
Title: Vice President       Email: yumi.okabe@db.com       Tel: +44 (20)
754-19412

 

[Signature Page to Incremental Amendment to Third Amended and Restated Credit
and Guaranty Agreement]

 





 

 

INCREMENTAL LENDERS (CONTINUED):   ROYAL BANK OF CANADA, as an Incremental
Lender                 By: /s/ Steven T. Bachman     Name: Steven T. Bachman    
Title: Authorized Signatory

 

[Signature Page to Incremental Amendment to Third Amended and Restated Credit
and Guaranty Agreement]

 





 

 

BORROWER:   ADAPTHEALTH LLC                 By: /s/ Luke McGee     Name: Luke
McGee     Title: Chief Executive Officer

 

[Signature Page to Incremental Amendment to Third Amended and Restated Credit
and Guaranty Agreement]

 





 

 

GUARANTORS:   Adapthealth INTERMEDIATE Holdco LLC     adapthealth - missouri llc
    AIRCARE HOME RESPIRATORY, LLC     american ancillaries, inc.     Americoast
Maryland LLC     ASSOCIATED HEALTHCARE SYSTEMS, INC.     Bennett Medical
Services LLC     Braden Partners, L.P.     choice medical health care, llc    
CLEARVIEW MEDICAL INCORPORATED     CPAP Solutions, LLC     cpap2me, Inc.    
Family Home Medical Supply LLC     First Choice DME LLC     First Choice Home
Medical Equipment, LLC     GOULD’S DISCOUNT MEDICAL, LLC     halprin,
incorporated     Health Solutions LLC     HOME MEDICAL EXPRESS, INC.     Home
Mediservice, LLC     Hometown Home Health, LLC     LMI DME Holdings LLC        
            By: /s/ Luke McGee     Name: Luke McGee     Title: Chief Executive
Officer

 

[Signature Page to Incremental Amendment to Third Amended and Restated Credit
and Guaranty Agreement]

 





 

 

GUARANTORS (CONTINUED):   MED STAR SURGICAL & BREATHING     EQUIPMENT INC.    
MED WAY MEDICAL, INC.     MEDBRIDGE HOME MEDICAL LLC     MED-EQUIP, INC.    
MEDSTAR HOLDINGS LLC     OCEAN HOME HEALTH OF PA LLC     OCEAN HOME HEALTH
SUPPLY LLC     OGLES OXYGEN, LLC     ORBIT MEDICAL OF PORTLAND, INC.    
PALMETTO OXYGEN, LLC     PPS HME HOLDINGS LLC     PPS HME LLC     ROBERTS HOME
MEDICAL, LLC     ROYAL DME LLC     ROYAL MEDICAL SUPPLY INC.     SLEEPEASY
THERAPEUTICS, INC.     SOUND OXYGEN SERVICE LLC     TOTAL RESPIRATORY, LLC    
TRICOUNTY MEDICAL EQUIPMENT AND SUPPLY, LLC     VERUS HEALTHCARE, INC.     VERUS
HEALTHCARE LLC                 By: /s/ Luke McGee     Name: Luke McGee    
Title: Chief Executive Officer

 

[Signature Page to Incremental Amendment to Third Amended and Restated Credit
and Guaranty Agreement]

 





 

 

SCHEDULE A: First Incremental Term Loan Commitments

 

Incremental Lender  First Incremental Term Loan  Regions Bank  $76,676,049.47 
Citizens Bank, N.A.  $49,709,091.85  Deutsche Bank AG New York Branch 
$44,944,929.34  Royal Bank of Canada  $44,944,929.34  Total  $216,275,000.00 

 





 